Citation Nr: 0612680	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-01 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
gunshot wound to the left hand and wrist with osteoarthritis 
and carpal tunnel syndrome, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for the residuals of a 
gunshot wound to the right thigh, disability of Muscle Groups 
XIII and XIV, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an initial rating in excess of 10 percent 
for instability of the right knee.  



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel 


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The veteran appealed, and in May 
2004, the Board remanded the claims for additional 
development.  

In April 2003, the veteran offered argument at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

In its Remand, dated in May 2004, the Board noted that the 
veteran had raised the issues of entitlement to a total 
rating based on individual unemployability, and entitlement 
to secondary service connection for a back disability, and 
that these claims had not been adjudicated by the agency of 
original jurisdiction.  The Board referred the claims to the 
RO for appropriate action.  As it still does not appear that 
the RO has adjudicated either one of these claims, they are 
again referred to the RO for appropriate action.  
FINDINGS OF FACT

1.  The veteran's residuals of a gunshot wound to the left 
(minor) hand and wrist with osteoarthritis and carpal tunnel 
syndrome are manifested by no more than severe incomplete 
paralysis of the median nerve.  

2.  The veteran's residuals of a gunshot wound to the right 
thigh, of Muscle Groups XIII and XIV, are not manifested by 
severe disability.  

3.  Prior to October 15, 2001, the veteran's right knee 
arthritis is not shown to be productive of a range of motion 
with less than 15 degrees of extension or 30 degrees of 
flexion.  

4.  As of October 15, 2001, the veteran's right knee 
arthritis is shown to be productive of functional loss 
equivalent to a limitation of extension in the right knee of 
15 degrees, but not extension limited to 20 degrees or 
flexion limited to 15 degrees.  

5.  The veteran does not have moderate recurrent subluxation 
or instability of the right knee.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
residuals of a gunshot wound to the left (minor) hand and 
wrist with osteoarthritis and carpal tunnel syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8515, 8615, 
8715 (2005).

2.  The criteria for an increased rating for residuals of a 
gunshot wound to the right thigh, disability of Muscle Groups 
XIII and XIV, currently rated as 30 percent disabling, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7,  4.73, Diagnostic Codes 5313-
5314 (2005).

3.  Prior to October 15, 2001, the criteria for a rating in 
excess of 10 percent for right knee arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2005).

4.  As of October 15, 2001, the criteria for a 20 percent 
rating, but no more, for arthritis of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2005).

5.  The criteria for an initial evaluation in excess of 10 
percent for instability of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran asserts that increased ratings are warranted for 
his service-connected residuals of a gunshot wound to the 
left (minor) hand and wrist with osteoarthritis and carpal 
tunnel syndrome, residuals of a gunshot wound to the right 
thigh, Muscle Groups XIII and XIV, arthritis of the right 
knee, and instability of the right knee.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  Use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2005).

A.  Residuals, Gunshot Wound, Left Hand and Wrist

The veteran asserts that an increased rating is warranted for 
his service-connected residuals of a gunshot wound to the 
left (minor) hand and wrist with osteoarthritis and carpal 
tunnel syndrome.  During his hearing, held in April 2003, he 
testified that he had a limitation of left wrist motion, 
near-constant pain, and numbness in his fingers.  

The veteran's service medical records show the following: in 
July 1943, the veteran sustained a self-inflicted gunshot 
wound to his left hand while handling his .45 caliber 
revolver.  The bullet passed inbetween the fourth and fifth 
metacarpal bones and came out at the wrist.  There was a 
comminuted fracture of the mesial aspect of the capitate 
carpal bone and the proximal end of the fourth metacarpal.  
He was discharged to duty in late August 1943.  A February 
1944 X-ray revealed a healed fracture of the lower capitate-
hamate articulation, with some avulsion of a small portion of 
each bone.  

In December 1946, the RO granted service connection for GSW 
(gunshot wound) scar penetrating left hand and wrist, 
accidental, evaluated as 10 percent disabling.  There was no 
appeal, and the RO decision became final.  See 38 U.S.C.A. 
§ 7105(c).  The veteran subsequently filed claims for 
increased ratings on several occasions, and in each case the 
claim was denied.  As for the post-service medical evidence, 
it shows complaints of left hand and wrist pain, and it 
includes an August 1992 VA X-ray report which notes arthritic 
changes in the left wrist and in the second through the fifth 
fingers.  In May 1996, the RO granted a separate rating for 
left wrist arthritis, evaluated as 10 percent disabling.  

On September 18, 2001, the veteran filed a claim for an 
increased rating.  At that time, the disabilities were 
characterized as "gunshot wound, through and through, left 
hand with arthritis," and arthritis of the left wrist.  The 
disabilities were assigned separate 10 percent ratings.  In 
November 2001, the RO denied the claim.  The veteran 
appealed.  

In November 2005, after additional evidence was obtained, the 
RO combined the disabilities which it recharacterized as 
"residuals of a gunshot wound to the left (minor) hand and 
wrist with osteoarthritis and carpal tunnel syndrome," and 
increased the rating to 40 percent, with an effective date 
commensurate with the date of receipt of the veteran's claim, 
i.e., September 18, 2001.  See 38 C.F.R. § 4.55(a) (2005) 
("a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions").  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The veteran's residuals of a gunshot wound to the left 
(minor) hand and wrist with osteoarthritis and carpal tunnel 
syndrome have been evaluated as 40 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515.  

The Board initially notes that the evidence shows that the 
veteran is right-handed.  See e.g., May 2004 report from 
University Orthopaedic Associates (UOA).  Therefore, his 
service-connected disability in issue involves the "minor" 
upper extremity.  

The criteria for evaluating the severity or impairment of the 
ulnar nerve group of the peripheral nerves are set forth 
under Diagnostic Codes 8515, 8615, and 8715.  Under DC 8515, 
a 40 percent rating is warranted for severe incomplete 
paralysis of the median nerve of the minor hand.  A 60 
percent rating is warranted for complete paralysis.  Complete 
paralysis of the median nerve produces inclination of the 
hand to the ulnar side with the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, and the thumb in the plane of the 
hand (ape hand); incomplete and defective pronation of the 
hand with the absence of flexion of the index finger, feeble 
flexion of the middle finger, inability to make a fist, and 
index and middle fingers that remain extended; inability to 
flex the distal phalanx of the thumb with defective 
opposition and abduction of the thumb at right angles to the 
palm; weakened flexion of the wrist; and pain with trophic 
disturbances.  38 C.F.R. § 4.124a, DC 8515. 

Diagnostic Codes 8615 and 8715 address the criteria for 
evaluating neuritis and neuralgia of the median nerve group, 
respectively.  The criteria are consistent with the criteria 
for evaluating degrees of paralysis as set forth above.  38 
C.F.R. § 4.124a, DC's 8615, 8715 (2005).

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2005).

Under 38 C.F.R. § 4.71, Plate I (2005), the standard range of 
motion for the wrist is extension from 0 to 70 degrees, 
palmar flexion from 0 to 80 degrees, forearm pronation 0 to 
80 degrees of, forearm supination 0 to 85 degrees, ulnar 
deviation from 0 to 45 degrees, and radial deviation from 0 
to 20 degrees.

The medical evidence includes VA and non-VA treatment 
reports, dated between 2001 and 2005.  A VA examination 
report, dated in June 2005, shows that on examination, the 
left wrist had forward flexion to 25 degrees, dorsiflexion to 
25 degrees, ulnar deviation to 15 degrees, and radial 
deviation to 5 degrees.  He could make a fist, and oppose the 
tip of his thumb to the tips of the lateral four fingers.  He 
lacked the last 20 degrees of extension in the PIP (proximal 
interphalangeal) joints of the index finger and the last 15 
degrees in the PIP joint of the ring finger without pain.  He 
had diminished sensation in the thumb, index and long 
fingers.  Repetitive motion of the left wrist and fingers did 
not change his range of motion or symptoms.  An X-ray of the 
left wrist was noted to show multiple cystic areas, narrowing 
of the articular cartilage in the radial-carpal joint and the 
entire radial half of the carpus.  An X-ray of the left hand 
was noted to show narrowing of the articular cartilage in the 
IP (interphalangeal) joints in the left fingers with a cyst 
at the base of the third metacarpal and subluxation of the 
first carpo-metacarpal joint with loss of articular cartilage 
subchondral sclerosis.  The relevant impressions were gunshot 
wound, left wrist and left hand, osteoarthritis of the left 
wrist, secondary to gunshot wound, osteoarthritis of the left 
fingers, unrelated to gunshot wound, and carpal tunnel 
syndrome, left wrist.  

A VA examination report, dated in April 2005, shows that the 
veteran complained of numbness in the thumb and fingers that 
extended to just above the left wrist.  On examination, there 
was a scar at the base of the left thumb and in the middle of 
the dorsum of the left wrist.  He was unable to oppose the 
thumb and little finger of either hand, there was poor 
muscular effort, and strength was 3/5 bilaterally.  There was 
sensory loss in the median distribution that encompassed the 
ulnar distribution and extended above the wrist.  An addendum 
to the report, dated in June 2005, states that the veteran 
could not complete an EMG study and that needle exam was 
declined in its entirety, and that NCVs (nerve conduction 
velocities) were limited as well.  The addendum notes a left 
median motor neuropathy primarily at or distal to the wrist 
that was characterized as "severe."

A report from UOA, dated in May 2005, notes complaints of 
left finger pain that radiated to the forearm and elbow.  On 
examination, there was thenar atrophy, and reported 
diminished sensation to light touch in the fingers.  The 
assessment was left carpal tunnel syndrome.  

A VA examination report, dated in October 2001, indicates 
that despite multiple references to the right hand, that the 
examiner was in fact examining the left hand.  The findings 
included dorsiflexion to 30 degrees and palmar flexion to 20 
degrees, pronation to 0 degrees, and supination to 20 
degrees.  Strength was 2/5.  The thumb could be approximated 
to the index finger, but not the other fingers.  He could 
approximate the fingers to the thenar eminence of the thumb, 
but not to the distal or proximal folds.  X-rays showed 
severe degenerative joint disease.  The impression was 
residuals of gunshot wound to the left hand with resultant 
traumatic arthritis of the left hand and wrist.  

Overall, the VA progress notes show a number of reports of 
left upper extremity symptoms that included pain.  A 
September 2004 VA progress note shows complaints of numbness 
while driving and sleeping, and a request for wrist braces 
and education.  VA progress notes, dated in June 2004, show 
the following: sensation in the left extremities was 
decreased for pin prick and temperature, but sensation to 
vibration and proprioception was preserved, and there was 5/5 
motor strength in the bilateral upper extremities.  Hand 
strength was 3/5 on the left, with left wrist extension to 5 
degrees and flexion to 15 degrees.  Radial and ulnar movement 
were "intact."  There was decreased monofilament sensation 
to the first three fingers, and spasms were noted.  VA 
progress notes, dated in March and May of 2003, show that 
left arm strength was characterized as "good."  

The medical evidence shows that the veteran's disability is 
productive of complaints of pain, left median motor 
neuropathy primarily at or distal to the wrist that was 
characterized as "severe," and that there is some evidence 
of thenar atrophy (that was not otherwise characterized).  
However, his left hand strength was most recently noted to be 
3/5, and he was able to make a fist.  There is no evidence of 
inclination of the hand to the ulnar side with the index and 
middle fingers more extended than normally, incomplete and 
defective pronation of the hand with the absence of flexion 
of the index finger, inability to make a fist, that his index 
and middle fingers that remain extended, or that he has an 
inability to flex the distal phalanx of the thumb with 
defective opposition and abduction of the thumb at right 
angles to the palm.  Furthermore, the medical evidence is 
insufficient to show that he has "considerable" atrophy of 
the muscles of the thenar eminence, ape hand, or "feeble" 
flexion of the middle finger.  Based on the foregoing, the 
Board finds that the evidence is insufficient to show that 
his left upper extremity disability is productive of complete 
paralysis of the median nerve.   The Board therefore finds 
that overall, the evidence does not show that the veteran's 
residuals of a gunshot wound to the left hand and wrist with 
osteoarthritis and carpal tunnel syndrome are manifested by 
symptomatology that more nearly approximates the criteria for 
an evaluation of 60 percent under DC 8515, and that the 
preponderance of the evidence is against a 60 percent 
evaluation.

The Board also concludes that the evidence does not 
demonstrate that the veteran's condition manifests neuritis 
or neuralgia such that a higher evaluation is warranted under 
DC's 8615, and 8715.  Specifically, given the aforementioned 
medical evidence, to include the findings (or lack thereof) 
as to strength, sensation and limitation of range of motion, 
the Board finds that it is not shown that the veteran's 
disability of the left upper extremity is manifested by 
complete paralysis due to neuritis or neuralgia of the median 
nerve, as contemplated by these diagnostic codes.  
Accordingly, an evaluation in excess of 40 percent is not 
warranted under DC's 8615, and 8715.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45.  To the extent that these provisions are applicable to 
the Diagnostic Codes considered in this case, the evidence is 
insufficient to show additional functional loss due to pain, 
incoordination on use, weakness or fatigue beyond that 
already contemplated by the schedular diagnostic criteria.  
In this regard, the June 2005 VA examination report shows 
that the examiner stated that "repetitive motion of the left 
wrist and fingers did not change his range of motion or 
symptoms."  The examiner further stated, "I could find no 
objective evidence of weakness, incoordination, fatigue or 
loss of motion."  He indicated that he was unable to 
estimate the functional loss on flare-ups without resort to 
pure speculation.  As such, the Board is unable to find a 
basis for assigning a rating in excess of 40 percent.  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).  

B.  Residuals, Gunshot Wound, Right Thigh - Muscle Groups 
XIII and XIV

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1, the veteran's service medical records show 
that he was wounded in combat in Okinawa, at which time he 
sustained a through and through wound of the right thigh in 
June 1945.  Specifically, the bullet entered the anterior 
upper thigh and exited at the posterior just below the 
buttock.  There was no bone involvement.  An October 1945 
report notes that the wound healed without incident, although 
stiffness remained, with a limp and complaints of knee pain, 
and an inability to fully extend the leg.  The report notes a 
femoral nerve injury manifested by numbness from the entrance 
point down to the knee on the medial side of the leg.  As for 
the post-service medical evidence, an X-ray of the right 
femur in November 1946 showed no bony pathology and a rounded 
area of soft density near the trochanter.  

In November 1948, the RO granted service connection for 
gunshot wound, through and through right thigh, moderately 
severe, muscle groups XIII and XIV, evaluated as 30 percent 
disabling, effective from the date following service 
separation.  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c).   

On September 18, 2001, the veteran filed a claim for an 
increased rating.  In November 2001, the RO denied the claim.  
The veteran has appealed.  

The veteran's right thigh muscle disability is currently 
evaluated as moderately severe, and a corresponding 30 
percent rating is in effect under Diagnostic Codes 5313-5314.  
Diagnostic Code (DC) 5313 provides evaluations for disability 
of Muscle Group XIII.  The function of these muscles are as 
follows:  Extension of hip and flexion of knee; outward and 
inward rotation of flexed knee; acting with rectus femoris 
and sartorius (see XIV, 1, 2) synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at knee joint.  The muscles include 
the posterior thigh group, and hamstring complex of 2-joint 
muscles: (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  The muscles involved include the sartorius, 
the rectus femoris, the vastus externus, the vastus 
intermedius, the vastus internus, and the tensor vaginae 
femoris.  Diagnostic Code 5314 is for injuries to Muscle 
Group XIV (anterior thigh group).  The functions of this 
muscle group are extension of knee, simultaneous flexion of 
hip and flexion of knee, tension of fascia lata and 
iliotibial (Maissat's) band, acting with XVII in postural 
support of the body, and acting with hamstrings in 
synchronizing hip and knee movement.  

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  See 38 C.F.R. § 4.56(c).

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i) (2005).  Objective 
findings of a moderately severe muscle wound are manifested 
by entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Id. at 
(d)(3)(iii).  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

In order to warrant an increased rating for his right thigh, 
the veteran must show severe muscle disability.  See 38 
C.F.R. § 4.73, Diagnostic Codes 5313, 5314, which provide a 
40 percent rating for severe disability.  

The type of injury associated with a severe disability of 
muscles is a through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  A history consistent with this type of injury 
would include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings of a severe disability would include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area; 
muscles swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  A severe injury would also 
show X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; induration or atrophy of an entire muscle 
following simple piercing by a projectile.

As previously indicated, a higher evaluation would be 
warranted if the evidence established a severe muscle injury.  
The Board finds that the preponderance of the evidence is 
against the claim for an increased evaluation for the 
veteran's residuals of gunshot wound of the right thigh 
because, as he does not currently demonstrate objective 
findings consistent with a severe muscle injury.  

The medical evidence includes VA and non-VA treatment 
reports, dated between 2000 and 2005.  This evidence shows 
complaints of pain and numbness in the area of the gunshot 
wound.  

A VA examination report, dated in October 2001, shows that 
the veteran had a depressed scar over the superior aspect of 
the anterior aspect of the right thigh, evidence of tissue 
loss beneath the scar, and an exit scar at the posterior 
aspect of the right thigh below the buttock.  Both scars were 
tender to deep palpation.  Motor and extension strength of 
the muscles was 3/5 as opposed to 5/5 in the left leg.  There 
was sensory loss over the medial aspect of the right thigh 
and to the anterior aspect of the right knee.  The foot was 
warm and pulses were present.  The right knee was tender and 
slightly swollen with fluid.  His knee flexion and extension 
were limited due to pain and X-rays showed traumatic 
arthritis.  The veteran used a walker at home and a 
wheelchair when he went out.  The examiner opined that the 
residuals of gunshot to the right thigh combine with his 
right knee arthritis to require that he use a walker to 
ambulate.  Even then, he is restricted to only about 75 to 
100 feet due to wrist arthritis.  

A VA examination report, dated in April 2005, shows that the 
examiner noted that the veteran rode a scooter but could 
stand unassisted.  The veteran reported that he had recently 
begun experiencing episodes in which the whole right leg 
starting at the hip goes numb.  The scars of the thigh were 
described as a small one midline a few centimeters beyond the 
inguinal ligament, and a longer ragged one extending through 
the middle third of the thigh.  There was a small scar at the 
inferior margin of the buttock.  There was no notable atrophy 
of the lower extremities.  Strength was noted as 5/5 in all 
muscle groups of the lower extremities.  Tone was normal but 
there was no sensory vibration sense at the ankles.  
Decreased pin prick sensation followed the medial and 
posterior nerve distribution of the right thigh but also 
covered the entire right knee.  The examiner opined the 
peripheral nerve damage in the thigh covered more area than 
can be explained by peripheral nerve injuries.  A recommended 
EMG study could not be completed, but was noted to show no 
motor deficit in the lower extremities other than related to 
pain.  The sensory loss in the anterior and posterior of the 
lower extremity was likely related to the gunshot wound.  

A VA orthopedic examination report, dated in June 2005, shows 
that the veteran had an 8 cm. long scar in the middle of the 
right thigh medially and a 3 cm. exit wound, both of which 
were not tender and not fixed to underlying soft tissue.  
While the veteran had diminished sensation on the medial 
aspect of the right thigh from the wound to the knee, there 
was no weakness of the hip flexors, hip extensors, hip 
abductors or hip adductors.  X-ray of the thigh showed 
calcification involved the wall of the superficial femoral 
artery but no evidence of femur involvement by the bullet.  
No metallic fragments were present in the soft tissue.  There 
was no objective evidence of weakness, incoordination, 
fatigue or loss of motion due to the gunshot wound.  

The Board finds that the claim must be denied.  The most 
recent findings do not show that the veteran has severe 
impairment of muscle groups XIII and/or XIV.  Although the 
veteran had a through and through wound, there is no 
objective findings of a severe disability such as depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track, loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area, muscle swelling and 
hardening abnormally in contraction, or severe impairment of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side.  X-rays 
showed no scattered foreign bodies in soft tissue.  There was 
further no adhesion of scar to bone.  EMG testing in 2005, to 
the extent it could be undertaken, was essentially normal, 
and there was no visible or measurable atrophy.  Adaptive 
contraction of an opposing group of muscles was not noted, 
nor was atrophy of muscle groups not in the track of the 
missile.  The residuals of gunshot wound of the thigh appear 
to principally include sensory deficit, as noted in both the 
2001 and 2005 VA examinations.  As the preponderance of the 
evidence indicates that the veteran's muscle disability is 
not more than moderately severe, the Board concludes that the 
disability picture for service-connected gunshot wound of the 
thigh does not more nearly approximate the criteria for a 40 
percent evaluation under Diagnostic Codes 5313-5314.  

The Board has considered whether an increased evaluation may 
be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain under 38 C.F.R. §§ 
4.40 and 4.45.  DeLuca.  In this case, although the veteran 
has presented in a wheelchair, the evidence is insufficient 
to show that he uses a wheelchair due to the disability in 
issue.  In this regard, VA treatment reports show that he is 
shown to have a number of significant disorders that affect 
his ability to ambulate for which service connection is not 
in effect, to include syncope, coronary artery disease with 
use of a pacemaker, peripheral neuropathy, and chronic 
obstructive pulmonary disease with use of home oxygen.  See 
also February 2004 VA progress note (showing that he was 
referred to physical therapy for use of a "scooter due to 
COPD").  Furthermore, the April 2005 VA examination report 
notes that there was no motor deficit in the lower 
extremities other than related to pain.  The June 2005 VA 
examination report shows that the examiner stated that 
"repetitive motion of the left wrist and fingers did not 
change his range of motion or symptoms."  The examiner 
further stated, "I could find no objective evidence of 
weakness, incoordination, fatigue or loss of motion."  He 
indicated that he was unable to estimate the functional loss 
on flare-ups without resort to pure speculation.  In summary, 
there is insufficient evidence of functional loss due to 
right muscle group XIII and/or XIV pathology to support a 
conclusion that the loss of motion in the right leg more 
nearly approximates the criteria for a 40 percent rating 
under either DC 5313 or 5314, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.
  
Finally, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  The Board further notes that, effective August 
30, 2002, a new regulation was promulgated concerning ratings 
for skin disorders.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  However, the changed regulation may not be applied 
prior to the effective date.  See 38 U.S.C.A. § 5110(g) (West 
2002).  In this case, the veteran does not contend, and the 
evidence does not show, that a separate compensable rating is 
warranted for any scars.  The Board therefore finds that the 
veteran will not be prejudiced by the Board's consideration 
of the revised rating criteria for scars.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  Under 38 C.F.R. § 4.118, Diagnostic 
Codes (DC's) 7803 and 7804 (as in effect prior to August 30, 
2002), a 10 percent evaluation is warranted for superficial, 
poorly nourished scars with repeated ulceration, or scars 
which are shown to painful and tender on objective 
demonstration.  Under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804 (as in effect August 30, 
2002), a 10 percent evaluation is warranted for superficial 
scars that are painful on examination, or superficial and 
unstable.  Here, although the October 2001 examination report 
notes scars that were tender to deep palpation, as the most 
recent examination report of record, the June 2005 VA 
examination report is considered more probative of the 
veteran's current condition.  See e.g., Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This report shows that the 
veteran's scar was noted to be nontender, and not fixed to 
underlying bone.  The Board therefore finds that the veteran 
does not have compensable manifestations of his scars under 
any version of 38 C.F.R. § 4.118, and that the assignment of 
a separate 10 percent evaluation for scarring is not 
warranted.  

C.  Right Knee

The veteran argues that an increased rating is warranted for 
his arthritis of the right knee.  During his hearing, held in 
April 2003, he testified that he had some temporary paralysis 
of the right leg, as well as weakness and swelling.  He 
testified that he sometimes fell, and that he had a lot of 
pain.

With regard to the history of the disability in issue, the 
veteran's gunshot wound to his right leg was previously 
described in Part I.B.  As for the post-service medical 
evidence, it includes an August 1992 VA examination report 
and a May 1995 VA X-ray report which note right knee 
arthritis. 

In January 1996, the Board granted service connection for 
arthritis of the right knee, and in May 1996, the RO assigned 
a 10 percent rating for that disability.  

On September 18, 2001, the veteran filed a claim for an 
increased rating.  In November 2001, the RO denied the claim.  
The veteran appealed.  In November 2005, the RO granted a 
separate 10 percent evaluation for instability of the right 
knee, effective from September 18, 2001.  See VAOPGCPREC 9-98 
(Aug. 14, 1998); VAOPGCPREC 23-97 (July 24, 1997).  

1.  Right Knee Arthritis

The veteran's right knee arthritis has been evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, DC 5261.  Under DC 
5261, a 10 percent evaluation is warranted where there is a 
limitation of knee extension to 10 degrees.  A 20 percent 
evaluation is warranted where there is a limitation of knee 
extension to 15 degrees.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

The Board finds that a 20 percent rating is warranted as of 
October 15, 2001.  Specifically, an October 2001 VA 
examination report shows that the veteran's right knee 
extension was limited to 10 degrees.  While this does not 
meet the criteria for a 20 percent rating under DC 5261, the 
Board finds that this examination report shows that the 
criteria for a rating of 20 percent have been met, based on 
functional loss.  DeLuca.  The October 2001 VA examination 
report shows that there was pain on motion, sensory loss over 
the right thigh, that right leg strength was 3/5, and that 
the examiner stated that the veteran was unable to ambulate 
without the assistance of a walker due to his right leg 
symptoms.  He further indicated that the veteran could only 
go about 75 to 100 feet secondary to fatigue and pain.  Given 
the foregoing, the Board finds that the evidence is at least 
in equipoise, and that a 20 percent rating is warranted based 
on functional loss.  As the October 2001 examination report 
indicates that the examination was performed on October 15, 
2001, the criteria for a 20 percent rating are shown to have 
been met on that date.  

A rating in excess of 10 percent is not warranted prior to 
October 15, 2001, as there is no evidence to show that there 
was a limitation of right knee extension to 15 degrees, or 
flexion limited to 30 degrees, nor is there evidence of 
functional loss to show a rating in excess of 10 percent is 
warranted.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  In this 
regard, although an October 1, 2001 VA progress note could be 
read to indicate that his right knee required use of a 
wheelchair, this notation was by history, is not corroborated 
by the medical evidence, and as previously noted, his use of 
a wheelchair is not been shown to have been required by his 
right knee disability.  Rather, it is shown to have been 
required by one or more nonservice-connected disorders that 
include coronary artery disease, syncope, peripheral 
neuropathy, and COPD with use of home oxygen.  

As of October 15, 2001, a rating in excess of 20 percent is 
not warranted.  A finding of functional loss due to pain must 
be "supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  38 C.F.R. § 4.40 (2005).  
In this case, there is insufficient evidence of functional 
loss due to right knee pathology to support a conclusion that 
the loss of motion in the right knee more nearly approximates 
the criteria for a 30 percent rating under either DC 5260 or 
DC 5261, even with consideration of 38 C.F.R. §§ 4.40 and 
4.45.  Here, a March 2002 VA X-ray report notes a well-
corticated ossific density inferior to the patella, with no 
other abnormalities demonstrated.  The April 2005 VA 
examination report notes that there was no notable atrophy in 
the lower extremities, and no motor deficit in the lower 
extremities other than related to pain.  The June 2005 VA 
examination report notes extension limited to 15 degrees and 
flexion to 88 degrees, with no change in the range of motion 
on repetition.  X-rays of the right knee and thigh were noted 
to show generalized osteophytes and mild narrowing of the 
articular cartilage in the medial compartment with 
subchondral sclerosis,  no involvement of the femur, and no 
metallic fragments.  The examiner stated, "I could find no 
objective evidence of weakness, incoordination, fatigue or 
loss of motion."  He indicated that he was unable to 
estimate the functional loss on flare-ups without resort to 
pure speculation.  In summary, there is insufficient evidence 
of functional loss due to right knee pathology to support a 
conclusion that the loss of motion in the right knee more 
nearly approximates the criteria for a 30 percent rating 
under either DC 5260 or 5261, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45. Deluca.  

2.  Right Knee Instability

In November 2005, the RO granted a separate 10 percent 
evaluation for instability of the right knee, effective from 
September 18, 2001.  

The veteran's right knee instability has been evaluated under 
38 C.F.R. § 4.71a, DC 5257.  Under DC 5257, a slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent evaluation is warranted for moderate instability.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The Board finds that the preponderance of the evidence is 
against the assignment of a 20 percent rating for right knee 
instability.  The October 2001 VA examination report notes 
that the right knee was stable both medially and laterally as 
well as posteriorly and anteriorly.  The June 2005 VA 
examination report shows that the collateral cruciate 
ligaments were stable.  Testing for instability, as well as 
anterior and posterior drawer tests, and Lachman test, were 
negative.  There is no other competent medical evidence 
showing that the veteran's right knee is productive of 
instability.  Accordingly, the criteria for a 20 percent 
rating have not been met under DC 5257.  In making this 
determination, the Board finds that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, supra, do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

D.  Conclusion

In its November 2001 rating decision, the RO declined to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The criterion for such an award 
is a finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, there is no objective evidence to show that the 
veteran's disabilities have caused marked employment 
interference or that the veteran is unemployed due to his 
service-connected disabilities, and there is no evidence that 
he has been hospitalized specifically for these conditions or 
that they have prevented him from working or significantly 
interfered with work.  To the extent that he has raised a 
TDIU claim, this has been referred to the RO for appropriate 
action.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action. VAOPGCPREC 
6-96 (1996).

In reaching these decisions, the Board has considered the 
veteran's statements.  However, to the extent that his claims 
have been denied, the preponderance of the evidence is 
against the claims.  The Board considered the benefit-of-the-
doubt rule; however, as the preponderance of the evidence is 
against the appellant's claims, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Board finds that the VCAA notice requirements have been 
satisfied.  The RO sent the veteran notice letters in 
September 2001 and July 2004 (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  In addition, by 
virtue of the rating decisions on appeal, the statement of 
the case (SOC), and the supplemental statement of the case 
(SSOC), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  

The RO's VCAA notification letters informed the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  The 
RO's VCAA notification letters contained a specific request 
for the veteran to provide additional evidence in support of 
his claims.  He was asked to identify all relevant evidence 
that he desired VA to attempt to obtain, and to complete 
authorizations (VA Forms 21-4138 and 21-4142) for all 
evidence that he desired VA to attempt to obtain.  Finally, 
the Board notes that the veteran was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of the 
November 2005 SSOC.  

The September 2001 and July 2004 VCAA notices were issued 
prior to the November 2001 and November 2005 rating decisions 
on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(Vet. App. March 3, 2006).  The Board interprets the ruling 
in Dingess/Hartman as applying to any matter involving an 
award of a disability rating and/or an effective date for 
award of benefits.  The VCAA letters provided the appellant 
with notice of the potential disability ratings, but not the 
laws regarding effective dates.  However, effective dates for 
increased ratings are primarily based on a showing that the 
criteria for a higher disability rating have been met, see 
38 C.F.R. § 3.400 (2005), and any defect with respect to the 
content of the notice requirement was non-prejudicial.  
Specifically, there is no indication that the outcomes of the 
case have been affected, as all evidence received has been 
considered by the RO.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include a hearing in April 2003.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done- irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication- the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because the content requirements of a 
VCAA notice have been met, any error in not providing a 
single notice to the appellant covering all content 
requirements was harmless.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).
 
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded examinations.  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

A rating in excess of 40 percent for residuals of a gunshot 
wound to the left hand and wrist with osteoarthritis and 
carpal tunnel syndrome is denied.  

A rating in excess of 30 percent for residuals of a gunshot 
wound to the right thigh, disability of Muscle Groups XIII 
and XIV, is denied.

Prior to October 15, 2001, a rating in excess of 10 percent 
for right knee arthritis is denied.  

As of October 15, 2001, a rating of 20 percent, and no more, 
for right knee arthritis is granted, subject to the laws 
governing the award of monetary benefits.

An initial evaluation in excess of 10 percent for instability 
of the right knee is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


